IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44787

STATE OF IDAHO,                               )   2017 Unpublished Opinion No. 631
                                              )
       Plaintiff-Respondent,                  )   Filed: October 26, 2017
                                              )
v.                                            )   Karel A. Lehrman, Clerk
                                              )
KARL R. BASSETT,                              )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order denying Idaho        Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Karl R. Bassett pled guilty to manufacturing marijuana, Idaho Code § 37-2732(a)(1)(B).
The district court withheld judgment and placed Bassett on supervised probation.           Bassett
violated his probation, and the district court revoked the withheld judgment; imposed a unified
sentence of five years, with a minimum period of confinement of two years; and reinstated
Bassett on supervised probation. Following a second probation violation, Bassett was continued
on supervised probation, with the condition that he successfully complete Drug Court. Bassett
was suspended from Drug Court in violation of his probation.       The district court revoked
probation and executed the underlying sentence, but retained jurisdiction. Following the period

                                              1
of retained jurisdiction, the district court relinquished jurisdiction.   Bassett filed an Idaho
Criminal Rule 35 motion for reduction of sentence, which the district court denied. Bassett
appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Bassett’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Bassett’s Rule 35 motion is affirmed.




                                                2